Citation Nr: 0208931	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-11 835	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected osteochondritis 
dissecans, left ankle talus.

2.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected post-traumatic 
arthritis, left knee.

(The issues of entitlement to service connection for right 
knee disability and entitlement to service connection for low 
back disability will be addressed by a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for left ankle disability and left 
knee disability, assigned them each noncompensable disability 
ratings, effective from September 17, 1993, and denied 
service connection for right knee disability and low back 
disability.  A notice of disagreement with the assignment of 
the noncompensable ratings and the denial of the service 
connection claims was received in July 1995, a statement of 
the case was issued in August 1995, and a substantive appeal 
was received in October 1995.  The veteran was scheduled for 
a personal hearing at the RO, but he failed to report.

The Board is undertaking additional development of the issues 
of entitlement to service connection for right knee 
disability and for low back disability pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's service-connected osteochondritis 
dissecans, left ankle talus is manifested by complaints of 
pain and some objective evidence of swelling with resulting 
additional functional loss approximating moderate limitation 
of motion.  

2.  The veteran's service-connected post-traumatic arthritis, 
left knee is manifested by complaint of pain, but without x-
ray evidence of arthritis; flexion is limited to 
approximately 120 degrees and there is no limitation of 
extension. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent rating (but 
no higher) for the veteran's osteochondritis dissecans, left 
ankle talus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2001).

2.  The criteria for entitlement to assignment of a 
compensable rating for the veteran's post-traumatic 
arthritis, left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the increased rating claims.  
These issues have been addressed in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding an 
increased rating for left ankle disability and left knee 
disability.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations as to these issues, and the Board finds 
these examinations to be adequate.  The requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 
(Aug. 29, 2001).  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the increased ratings claims.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remanding the increased rating and service 
connection claims would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).


Increased Rating Claims in General

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The Board also notes that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

Further, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Left Ankle

The veteran's left ankle disability has been described by the 
RO for rating purposes as osteochondritis dissecans, left 
ankle talus and has been rated under Diagnostic Code 5271 for 
limitation of motion.  Diagnostic Code 5271 provides for a 10 
percent evaluation for moderate limitation of ankle motion, 
and a 20 percent evaluation for marked limitation of ankle 
motion.  38 C.F.R. § 4.71a. Diagnostic Code 5271.  The Board 
notes here that normal range of motion of an ankle is from 0 
to 45 degrees for plantar flexion and 0 to 20 degrees for 
dorsiflexion.  38 C.F.R. § 4.71a, Plate II.

After reviewing the evidence, the Board finds that there has 
been consistent clinical findings of limitation of 
dorsiflexion which are less than 20 degrees which is 
considered normal under 38 C.F.R. § 4.71a, Plate II.  
Dorsiflexion was limited to 10 degrees on VA examinations in 
September 1994, September 1995 and September 1996.  
Dorsiflexion was to 5 degrees at the time of a May 2000 
examination and was reported to be to 17 degrees on VA 
examination in November 2001.  With the exception of the 
September 1996 and May 2000 examinations which showed plantar 
flexion to 40 degrees, all other plantar flexion readings 
have been 45 degrees or higher.  

It would appear from the examinations that the limitation of 
motion of the left ankle is slight in degree.  However, the 
veteran has consistently voiced complaints of left ankle 
pain, and the Board notes some private medical records which 
do document some swelling.  The Board therefore believes it 
reasonable to assume that with extended use and during flare-
ups there may be additional functional loss due to pain to 
approximate moderate limitation of motion.  Under Code 5271, 
a 10 percent rating is therefore warranted.  Moreover, given 
the consistent findings of some limitation of motion over the 
course of several VA examinations, the Board finds that a 10 
percent rating is warranted effective from September 17, 
1993.  Fenderson. 

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent.  The 
limitation of motion cannot be viewed as marked in degree 
even with consideration given toe 38 C.F.R. §§ 4.40, 4.45.  
Moreover, there is no persuasive evidence of instability or 
evidence of malunion.  No other diagnostic criteria are 
applicable. 

The Board is unable to find such a state of approximate 
balance of the positive evidence with the negative evidence 
to warrant a more favorable decision with regard to the left 
ankle claim. 38 U.S.C.A. § 5107(b).

Left Knee

The veteran's left knee disability has been described for 
rating purposes as post-tarumatic arthritis.  This disability 
has been rated by the RO under the provisions of Diagnostic 
Code 5260 for limitation of flexion.  

Diagnostic Code 5260 provides that a 0 percent rating is 
warranted when flexion is limited to 60 degrees.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 
Diagnostic Code 5260.

The Board believes it also appropriate to consider the 
provisions of Diagnostic Code 5261 which call for a 0 percent 
rating is warranted when extension is limited to 5 degrees.  
A 10 percent rating is warranted when extension is limited to 
10 degrees.  A 20 percent rating is warranted when extension 
is limited to 15 degrees.  A 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  When 
extension is limited to 30 degrees, a rating of 40 percent is 
warranted.  When extension is limited to 45 degrees, a rating 
of 50 percent may be assigned.  38 C.F.R. § 4.71a. Diagnostic 
Code 5261.

The Board notes here that normal range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

In reviewing the record, the Board is unable to find any 
persuasive evidence that flexion is limited to 45 degrees or 
extension is limited to 10 degrees to warrant compensable 
ratings under Codes 5260 or 5261.  Moreover, there does not 
appear to be any x-ray evidence of arthritis of the left knee 
to warrant a compensable rating under the criteria for 
degenerative arthritis under Code 5003.  

Specifically, a July 1994 VA examination report does not 
include any clinical finding that the veteran had a loss of 
left knee motion, and x-ray examination of his left knee did 
not reveal any abnormalities.  A September 1994 VA 
examination report shows that the veteran's left knee flexed 
to 145 degrees.  An x-ray examination of his left knee did 
not reveal any abnormalities.  A September 1995 VA 
examination report shows that the veteran's left knee flexed 
to 145 degrees.  The examiner commented that the veteran's 
left knee had a full range of motion.  An x-ray examination 
of his left knee did not reveal any abnormalities.  A 
September 1996 VA examination report shows that the veteran's 
range of left motion was from 0 to 140 degrees.  An x-ray 
examination of his left knee did not reveal any 
abnormalities.  A May 2000 VA examination report shows that 
the veteran's range of left knee motion was from 0 to 120 
degrees, and radiological x-ray examination of his left knee 
did not reveal any abnormalities.  A November 2001 VA 
examination report shows that the veteran was able to fully 
extend his left knee.  An x-ray examination of his left knee 
did not reveal any abnormalities.  

The Board also finds that a compensable rating is not 
warranted under any other potentially applicable diagnostic 
criteria.  The evidence does not show that the veteran's left 
knee disability has been manifested by recurrent subluxation 
or lateral instability to warrant application of Diagnostic 
Code 5257.  A July 1994 VA examination report does not 
include any clinical finding that the veteran's left knee had 
any subluxation or instability problems.  The September 1994 
and September 1995 VA examination reports show that VA 
examiners specifically found that the veteran's left knee was 
stable.  The September 1996 and May 2000 VA examination 
reports are devoid of any clinical finding that the veteran's 
left knee had any subluxation or instability problems.  The 
November 2001 VA examination report then shows that the VA 
examiner specifically found that the stability of the 
veteran's left knee was normal.

The pertinent evidence is devoid of a report or clinical 
finding of a dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the veteran's 
left knee joint, or the symptomatic removal of semilunar 
cartilage from his left knee.  Instead, the May 2000 VA 
examination report specifically shows that the veteran's left 
knee was negative for tenderness.  The November 2001 VA 
examination report then shows that his knee was negative for 
effusion, clicks, or other irregularities.  Thus, a 
compensable rating cannot be assigned for the veteran's left 
knee disability under Codes 5258 or 5259.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating for 
left knee disability. 

The criteria under 38 C.F.R. §§ 4.40, 4.45, and 4.59 have 
been considered in adjudicating this issue.  The Board 
emphasizes that there is no objective clinical evidence of 
pathology of additional functional loss due to pain, 
limitation of motion, weakness, etc., which approach the 
limits of motion necessary for a compensable rating under 
Codes 5260 and 5261. 

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the
positive evidence with the negative evidence to warrant a 
favorable decision as to the left knee disability issue.

Extra-Schedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to these claims.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no clinical 
showing that the veteran's left ankle disability or left knee 
disability has resulted in a marked interference with 
employment or frequent periods of hospitalization.  Under 
these circumstances, the Board finds that application of the 
regular rating schedule standards has not been rendered 
impractical.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 10 percent rating for left ankle disability 
is warranted.  To this extent, the appeal is granted. 

Entitlement to a compensable rating for left knee disability 
is not warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



